          Case 1:19-cr-00614-SHS Document 3 Filed 08/29/19 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                     August 29, 2019

BY EMAIL

The Honorable Naomi Reice Buchwald                   The Honorable Sidney H. Stein
United States District Judge                         United States District Judge
Southern District of New York                        Southern District of New York
500 Pearl Street                                     500 Pearl Street
New York, New York 10007                             New York, New York 10007
buchwaldnysdchambers@nysd.uscourts.gov               laura_blakely@nysd.uscourts.gov


       Re:     United States v. Janell Thompson, S3 18 Cr. 444 (NRB)

               United States v. Janell Thompson , 19 Cr. 614 (SHS)

Dear Judge Buchwald and Judge Stein:

      The Government respectfully submits this letter regarding two cases pending before Your
Honors.

        On August 9, 2019, Janell Thompson (the “defendant”) accepted and executed a plea offer
extended by the United States Attorney’s Office for the Southern District of New York (“USAO-
SDNY”), in coordination with the United States Attorney’s Office for the Eastern District of North
Carolina (“USAO-EDNC”), to waive indictment and plead guilty in the Southern District of New
York to (1) an information charging a violation of 21 U.S.C. § 846 with docket
number S3 18 Cr. 444 (NRB), to be filed in the Southern District of New York (the “SDNY
Information”) and (2) an information charging a violation of 18 U.S.C. § 1956(h), to be filed in
the Eastern District of North Carolina (the “EDNC Information”) and transferred to the Southern
District of New York pursuant to Rule 20 of the Federal Rules of Criminal Procedure. A copy of
the fully executed plea agreement (the “Plea Agreement”) is attached as Exhibit 1.

       On August 23, 2019, the United States Attorney’s Office for the Eastern District of North
Carolina (“USAO-EDNC”) filed the EDNC Information, which charged the defendant with one
count of conspiracy to commit money laundering, in violation of 18 U.S.C. § 1956(h), from on or
about February 10, 2014, until in or about June 2018. A copy of the EDNC Information is attached
as Exhibit 2. The case was assigned to the Honorable James C. Dever, III, United States District
Judge for the Eastern District of North Carolina. The USAO-EDNC then filed a motion pursuant
to Rule 20 of the Federal Rules of Criminal Procedure to transfer the case to the Southern District
          Case 1:19-cr-00614-SHS Document 3 Filed 08/29/19 Page 2 of 2
                                                                                         Page 2


of New York. The case was transferred from the Eastern District of North Carolina to the Southern
District of New York and assigned to the Honorable Sidney H. Stein, United States District Judge.

       A waiver of indictment and plea hearing with respect to the SDNY Information presently
is scheduled before the Honorable Naomi Reice Buchwald, United States District Judge, for
September 5, 2019, at 3:00 p.m. A copy of the SDNY Information is attached as Exhibit 3.

       The Government respectfully submits this letter to inform Your Honors that the EDNC
Information in the case before Judge Stein arises from substantially similar facts as the SDNY
Information to be filed next week in the case before Judge Buchwald. The USAO-SDNY and
USAO-EDNC have coordinated these joint charging instruments with the defendant. The
defendant intends to waive indictment and plead guilty in the Southern District of New York to
both Informations pursuant to the Plea Agreement.


                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney

                                            By:
                                                    Robert B. Sobelman
                                                    Assistant United States Attorney
                                                    Southern District of New York
                                                    (212) 637-2616


cc:    Randall L. Skeen, Esq. (by email)
